DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This office action is in response to arguments and amendments entered on February 2, 2022 for the patent application 16/263,501 filed on January 31, 2019. Claims 1, 5, 9, 11, 14, 17, and 20 are amended. Claims 2-4 and 10 are cancelled. Claims 21-24 are new. Claims 1, 5-9 and 11-24 are pending. The first office action of November 2, 2021 is fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5-9 and 11-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1, and substantially similar limitations in claims 14 and 17, recites the following: 
“creating a comprehensive set of multi-modal data pertaining to at least a portion of the given event by processing at least a portion of the multi-modal data in accordance with one or more topic modelling techniques, wherein processing comprises: processing at least a portion of the audio data using one or more machine learning-based Dual Ask-Answer Network models, and processing at least a portion of the video data and at least a portion of the image data using one or more convolutional neural network-based image classification algorithms;”
“dynamically generating one or more question-answer pairs related to the given event by applying one or more machine reading comprehension-based artificial intelligence models to the comprehensive set of multi-modal data;” and 
“automatically training, based at least in part on the one or more question-answer pairs, at least a portion of the one or more machine learning-based Dual Ask-Answer Network models and at least a portion of the one or more convolutional neural network-based image classification algorithms.”
The limitations are not adequately described in the specification as originally filed and forms the basis of the rejection. Specifically, the specification fails to disclose the hardware and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Furthermore, the specification does not provide a disclosure of the hardware and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed:
“one or more machine learning-based Dual Ask-Answer Network models;”
“one or more convolutional neural network-based image classification algorithms;” and
“one or more machine reading comprehension-based artificial intelligence models;” to perform the claimed function: “automatically training….. at least a portion of the one or more machine learning-based Dual Ask-Answer Network models and at least a portion of the one or more convolutional neural network-based image classification algorithms.”  As such, claims 1, 14 and 17 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. Claims  5-9, 11-13, 15, 16, and 18-24 also rejected under 35 U.S.C. § 112(a), based on their respective dependencies to claim 1, 14 or 17.

Response to Arguments
The Applicant’s arguments filed on February 2, 2022 related to claims 1, 5-9 and 11-24 are fully considered, but are not persuasive.  

OBJECTION
The Applicant respectfully argues “the Examiner objected to claims 2-5 for alleged informalities. Applicant submits that the amendments proposed herein address the alleged issues noted on page 2 of the Office Action. Accordingly, Applicant respectfully requests withdrawal of the noted objection.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the objection to claims 2-5 are withdrawn. 

§112 REJECTION
The Applicant respectfully argues “As also noted above, the Examiner rejected claims 1, 8-20, 14, 17 and 20 under 35 U.S.C. §112(a) for allegedly failing to comply with the written description requirement. Applicant submits that the amendments proposed herein address the at least a portion of the alleged issues noted on pages 2-4 of the Office Action.
Additionally, with respect to the allegation on page 3 of the Office Action that “a description of the algorithms used to perform topic modelling... is not provided in the specification,” Applicant respectfully traverses and submits that page 7, lines 10-15 of the specification; page 8, lines 3-11 of the specification;  page 11, lines 13-15 of the specification; and page 11, lines 2-6 of the specification [sufficiently] disclose [“a description of the algorithms used to perform topic modelling”]. 
Accordingly, in light of the above, Applicant requests withdrawal of the rejection of claims 1, 8-20, 14, 17 and 20 under 35 U.S.C. §112(a).”
The Examiner respectfully disagrees. The Applicant’s use of “one or more machine learning-based Dual Ask-Answer Network models;” “one or more convolutional neural network-based image classification algorithms;” and “one or more machine reading comprehension-based artificial intelligence models;” to perform the claimed function: “automatically training….. at least a portion of the one or more machine learning-based Dual Ask-Answer Network models and at least a portion of the one or more convolutional neural network-based image classification algorithms,” is not adequately described in the specification as originally filed on page 7, lines 10-15 of the specification; page 8, lines 3-11 of the specification;  page 11, lines 13-15 of the specification; or page 11, lines 2-6 of the specification. As previously described above in the rejection, the specification fails to disclose the hardware and the “automatically training….. at least a portion of the one or more machine learning-based Dual Ask-Answer Network models and at least a portion of the one or more convolutional neural network-based image classification algorithms.” As such, the argument is not persuasive. Therefore, the rejection of claims 1, 5-9 and 11-24 under 35 USC §112(a) are not withdrawn.

§101 REJECTION
The Applicant respectfully argues “Additionally, the Examiner rejected claims 1-20 under 35 U.S.C. §101 because the claimed invention is allegedly directed to non-statutory subject matter. Applicant respectfully submits that the amended limitations of “automatically training, based at least in part on the one or more question-answer pairs, at least a portion of the one or more machine learning-based Dual Ask-Answer Network models and at least a portion of the one or more convolutional neural network-based image classification algorithms” overcome the Section 101 rejection, as such automated limitations definitively take the claims out of the mental and/or pen-and-paper realm and introduce an automated controlling function.”
The Examiner respectfully disagrees. Specifically, MPEP 2106, III. C. “A Claim That Requires a Computer May Still Recite a Mental Process” clearly explains that the mere use of a computer as a tool to apply an abstract idea is not subject-matter eligible. Further, nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). As such, the argument is not persuasive.

“Further, Applicant submits that MPEP 2106.04(a)(1), entitled “Examples of Claims That Do Not Recite Abstract Ideas,” instructs that [s]ome claims are not directed to an abstract idea because they do not recite an abstract idea, although it may be apparent that at some level they are based on or involve an abstract idea. Because these claims do not recite an abstract idea (or other judicial exception), they are eligible at Step 2A Prong One (Pathway B).”
The Examiner respectfully disagrees. As previously stated above, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes,” which doesn’t qualify as following Pathway B. As such, the analysis continues to steps Step 2A, Prong 2  and Step 2B, of the subject-matter eligibility analysis . Both of which results in “No.” Further, with regard to Step 2A, Prong 1, the Applicant’s steps of “obtaining…, creating…, dynamically generating…, and outputting…” simply describe a process of data gathering and manipulation, which is analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). As such, the argument is not persuasive.

The Applicant respectfully argues “Moreover, that section of the MPEP continues to identify specific examples of claims that accordingly do not recite abstract ideas, and one such explicit example includes “a method of training a neural network.” As such, because neural networks are a type of machine learning technique, the amended independent claims which require automatically training “one or more machine learning-based Dual Ask-Answer Network models” and “one or more convolutional neural network-based image classification algorithms,” are to be properly deemed an example of claims that do not recite abstract ideas, per the above-noted MPEP rubric. Support for the amendments can be found, for example, on page 13, line 19 through page 14, line 3 of the specification. Accordingly, Applicant requests withdrawal of the rejection of claims 1-20 under 35 U.S.C. 101.”
The Examiner respectfully agrees. The section of the MPEP that refers to the “neural network” example also provides how the neural network works as a specific application with regard to facial detection using transformations of digital images. It is the transformation of digital images which cannot be performed by a human and not the application of a neural network that warranted subject-matter 

§103 REJECTION
The Applicant respectfully argues “Applicant submits that none of the cited references, alone or in combination, teach or disclose the use of “one or more machine learning-based Dual Ask-Answer Network models” or “one or more convolutional neural network-based image classification algorithms,” let alone both, and further let alone as explicitly required by the amended independent claims.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection to claims 1, 5-9 and 11-24 are withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./

Primary Examiner, Art Unit 3715